Oldham, J. To authorize this court to sustain the motion of the complainant to affirm the decree of the Circuit Court in chancery, it should be made appear, from the certificate of the clerk of the Circuit Court, that an appeal was entered and a recognizance given, as required by law. Rev. Stat. 117, sec. 24. No recognizance appears to have been entered into by Tindall upon the allowance of the. appeal to him, and consequently the appeal does not operate so as to stay the proceedings of the complainant upon his decree. Rev. St., ch. 23, see. 139. Motion to affirm overruled.